Citation Nr: 0831659	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  08-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for colon cancer, to 
include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for colon cancer 
(claimed as mesothelioma of the large colon due to asbestos 
exposure).  

In August 2008, the veteran testified before the undersigned 
at a hearing held at the RO.  At that hearing the veteran 
submitted additional evidence directly to the Board, 
accompanied by a waiver of RO consideration.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  


FINDINGS OF FACT

1.  The veteran's service records demonstrate that it is at 
least as likely as not that he was exposed to asbestos during 
his period of active military service.

2.  The veteran's colon cancer (claimed as mesothelioma of 
the large colon due to asbestos exposure) first manifested 
many years after his separation from service and is not 
related to his service or to any incident therein, including 
exposure to asbestos.



CONCLUSION OF LAW

Colon cancer (claimed as mesothelioma of the large colon due 
to asbestos exposure) was not incurred in or aggravated by 
in-service asbestos exposure or any other aspect of military 
service, nor may the disability be presumed to have been so 
incurred.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.316 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that his colon cancer (claimed as 
mesothelioma of the large colon) was incurred in service.  He 
further claims to have been exposed to asbestos while serving 
in the Navy and that his colon cancer resulted from that 
asbestos exposure.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
malignant tumors, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has  
several guidelines for compensation claims based on asbestos 
exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, 
Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997). VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, whether there was pre-service or post-service 
occupational or other asbestos exposure, and whether there is 
a relationship between asbestos exposure and the claimed 
disease.

The veteran, in written statements and testimony before the 
Board, contends that he was exposed to large quantities of 
asbestos for prolonged time periods while serving aboard Navy 
aircraft carriers during the Korean Conflict.  As a result of 
that exposure, the veteran maintains, he developed 
mesothelioma of the large colon.  In support of his claim, 
the veteran has submitted a copy of an affidavit detailing 
his exposure to asbestos-laden equipment aboard the carriers 
on which he served.  That affidavit was prepared as part of 
lawsuit brought against the manufacturers of products 
containing asbestos by the family of one of his fellow 
crewmembers, who died of asbestos-related mesothelioma.

The Board finds that the veteran's contentions regarding in-
service exposure to asbestos to be credible.  His personnel 
records and crew logs establish that he served as a 
machinist's mate on multiple aircraft carriers.  The 
veteran's occupational specialty has been determined to have 
involved a high likelihood of exposure to asbestos.  Thus, 
the Board finds that it is as least as likely as not that the 
veteran was exposed to asbestos in service and will assume 
for the purpose of analysis that the veteran was exposed to 
asbestos in service.  However, mere exposure to a potentially 
harmful agent is insufficient to be eligible for VA 
disability benefits.  The question in a claim such as this is 
whether disabling harm ensued.  The medical evidence must 
show not only a currently diagnosed disability, but also a 
nexus, that is, a causal connection, between the current 
disability and the exposure to asbestos in service.  Hickson 
v. West, 12 Vet. App. 247 (1999).

The veteran's service medical records are negative for 
complaints, findings, or diagnoses of asbestosis or any other 
asbestos-related disease.  The Board therefore finds that 
there was no evidence of a chronic disorder due to exposure 
to asbestos at the time of the veteran's service separation 
from service.  38 C.F.R. § 3.303(b) (2007).

The veteran's post-service medical records reflect that in 
September 1985, he was underwent a barium enema and 
signmoidoscopy that revealed carcinoma of the rectum.  Later 
that month, the veteran had surgery (low anterior resection 
of the rectum with an end-to-end anastomosis) to treat the 
carcinoma.  The operative report revealed a diagnosis of 
moderately well-differentiated adenocarcinoma of the rectum 
with involvement of the muscularis.  The record thereafter 
shows that in March 1986, the veteran retired on disability 
from his civilian job at the Washington Navy Yard.  The 
veteran now claims that his carcinoma of the rectum was 
diagnosed as a result of periodic medical tests that his 
employer required because of his documented history of 
asbestos exposure.  Significantly, however, none of the 
medical providers who treated the veteran for colon cancer 
indicated that it was asbestos-related.  Additionally, while 
the record reflects that the veteran was periodically 
evaluated as part of the Navy Asbestos Medical Surveillance 
Program, there is no indication that he was diagnosed with or 
referred for medical treatment for any asbestos-related 
condition.

In April 2007, the veteran underwent a VA intestinal and 
rectal examination, in which he described his September 1985 
diagnosis and surgical treatment for moderately 
differentiated adenocarcinoma.  He also claimed to currently 
suffer from mesothelioma of the colon.  Additionally, it was 
noted that the veteran suffered from gastroesophageal reflux 
disease and external hemorrhoids, for which he underwent a 
hemorrhoidectomy at the same time that his colorectal surgery 
was performed.  The veteran denied any history of trauma to 
the rectum or anus other than the September 1985 surgery.  He 
also denied experiencing nausea, vomiting, diarrhea, fistula, 
and abdominal pain, distress, and cramping.  Finally, while 
the veteran was noted to have chronic obstructive pulmonary 
disease, he denied any history of asbestos-related lung 
disease, including pleural mesothelioma.  A chest X-ray 
performed at the time of the examination revealed no evidence 
of pleural or diaphragmatic plaques.  

Based upon the veteran's statements, the clinical 
examination, and a review of the claims file, the VA examiner 
concluded that the veteran had a valid diagnosis of 
adenocarcinoma of the rectum and colon, post low anterior 
resection of the rectum with end-to-end anatomosis.  However, 
the examiner found that there was no medical support for the 
veteran's assertion that he had mesothelioma.  Moreover, 
after reviewing secondary medical treatises, including 
Medical Journal and Medical Diagnosis and Treatment, 2007 
edition, the examiner concluded that there was nothing in the 
record and no independent medical basis for determining that 
the veteran's adenocarcinoma was related to asbestos 
exposure.  Indeed, the examiner noted that while prolonged 
asbestos exposure was known to cause certain respiratory 
diseases, including interstitial lung disease, pleural 
mesothelioma, pericardial mesothelioma, and periotoneal 
mesothelioma, there was no basis for relating such exposure 
to the particular disease, adenocarinoma of the colon and 
rectum, with which the veteran had been diagnosed.  
Consequently, the VA examiner concluded in a May 2007 opinion 
that the veteran's condition was less likely than not related 
to his history of asbestos exposure in service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the opinion of the VA examiner, 
concluding that the veteran's adenocarinoma of the colon and 
rectum was less likely than not related to in-service 
asbestos exposure, is the most probative and persuasive 
evidence.  It was based on the examiner's thorough and 
detailed examination of the veteran, the claims folder, and 
relevant secondary clinical research resources.  
Additionally, the examiner provided a detailed rationale for 
the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the veteran's history, and the thoroughness and detail of 
the opinion).  Furthermore, the Board notes that the VA 
examiner's final opinion is consistent with the veteran's 
post-service treatment records for colon cancer, none of 
which indicates that the disease is related to the veteran's 
exposure to asbestos, or to any other aspect of his military 
service.  Additionally, there are no other contrary competent 
medical opinions of record.  

There are no clinical records reflecting treatment for colon 
cancer dated prior to September 1985, approximately 30 years 
after the veteran's separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges that the veteran claims to have 
mesothelioma of the large colon that was caused by prolonged 
asbestos exposure during service.  However, as a layperson, 
the veteran is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
The veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
veteran's service personnel records reflect that he was 
exposed to asbestos in service.  However, neither his service 
medical records nor his post-service medical records show 
that his diagnosed adenocarinoma of the colon and rectum is 
related to his exposure to asbestos, or that he has any other 
asbestos-related disorder.  In the absence of any competent 
evidence reflecting a current asbestos-related disorder or 
otherwise establishing a medical nexus between the veteran's 
current disability and his period of active service, service 
connection is not warranted.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for , 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2006 and a rating 
decision in June 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2008 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 



ORDER

Service connection for colon cancer, to include as secondary 
to asbestos exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


